Citation Nr: 0118561	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  99-10 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
an anxiety disorder, currently rated as 0 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the left hand, currently rated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA), San Juan, Puerto Rico, 
Regional Office (RO) that denied the claims at issue.  

In a statement submitted in April 1998, and in testimony 
provided at an August 1999 hearing before the RO, the veteran 
suggested that there may be other claims that he wishes to 
assert, including those related to a shoulder disorder and an 
ear disorder.  The RO should ask the veteran to clarify his 
position with respect to these assertions.

For reasons that will be explained below, the issue of 
entitlement to an increased (compensable) evaluation for an 
anxiety disorder must be remanded to the RO.  


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claims has been obtained.

2.  The veteran's service connected residuals of a shell 
fragment wound to the left (nondominant) hand is manifested 
by subjective complaints of intermittent pain and cramping in 
the left hand, and objective findings of palpable carpal bone 
loss of subcutaneous tissue, an old fracture bone deformity 
in the left third metacarpal bone shown by x-ray, loss of 
muscle at the site of the wound, mild weakness (4/5) in left 
hand grip strength, intermittent episodes of severe pain on 
all motions of the left wrist, and a circular scar 6 
centimeters in diameter that has been shown to be severely 
tender to palpation, without evidence of neurological 
involvement.  

3.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture related to his 
shell fragment wound to the left hand so as to require 
referral for extraschedular consideration by designated 
authority.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for the 
residuals of a shell fragment wound to the left hand have not 
been met or approximated.  38 U.S.C.A. § 1131, (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.56, 4.69, 4.73, 
Diagnostic Codes 5155, 5215, 5308, 8515 (2000).

2.  The criteria for a separate 10 percent evaluation, but no 
greater, for a scar on the dorsum of the left hand have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Code 
7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Considerations

With respect to the disposition of the veteran's appeal as to 
the claim of entitlement to an increased evaluation for 
residuals of a shell fragment wound to the left hand, the 
Board finds that notwithstanding the recent amendments to 
Title 38 of the U. S. Code enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5103 and 5103A), no undue prejudice to the veteran is 
evident by the Board's disposition herein.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Regarding the "duty to 
notify," the Board finds that the RO's development/notice 
letters, rating decisions and statement of the case furnished 
to the veteran and his representative in connection with this 
particular appeal provided sufficient notice of the kind of 
information he would need to substantiate his claim for an 
increased evaluation.  Furthermore, with respect to the duty 
to assist, the record shows that the RO made reasonable 
efforts to obtain relevant records and there is no indication 
from the veteran that there is any additional outstanding 
evidence which would be relevant to this claim.  The veteran 
has in fact indicated on several occasions that he has not 
sought medical treatment for the left hand disorder at issue.  
Finally, the veteran has been provided with two examinations, 
and there is no indication that further examination would 
demonstrate a more severe disability picture.  

Factual Background

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2 (2000).  On examination prior to entry into service 
the veteran indicated that he was right-handed.  Service 
medical records reveal that the veteran sustained a booby 
trap explosion wound to the dorsum of the left hand on March 
25, 1969, while serving in the Republic of Vietnam.  There 
was noted to be a 5 centimeter defect.  X-rays showed a 
fracture of the capitate, hamate, base of the 5th metacarpal, 
and the head/shaft of the 3rd and 4th metacarpals.  There was 
also severance or disruption of the extensor tendons to the 
middle and ring fingers.  Treatment in service included 
debridement, tendon repair, and split-thickness skin graft 
from the right thigh to the dorsum of the left hand.  There 
was no nerve damage noted.  A circular defect of the dorsum 
of the left wrist was also reported.  

In June 1969, it was noted that the veteran had impairment of 
the extensor function of the left 3rd and 4th fingers.  
Function of the left hand had otherwise returned apparently 
to normal, with the aid of physical therapy.  X-rays were 
interpreted to show well-healed fractures in satisfactory 
position.  Diagnoses included partial disruption of extensor 
tendons to the long and ring fingers with contracture of 
joints manifested by limitation of extension, secondary to 
multiple wounds.  

Following service, VA examination in March 1970 revealed a 
round 2 1/2 inch skin graft scar on the dorsum of the left 
hand, with partial extension of the ring finger at the 
metacarpophalangeal joint.  The extension was described as 
about halfway from normal.  The hand, although with normal 
grip, was reported as somewhat painful when holding heavy 
objects.  

In an April 1970 rating decision, service connection for 
residuals of a shell fragment wound to the left hand was 
granted and assigned a 10 percent evaluation, effective from 
February 7, 1970.  The veteran subsequently perfected an 
appeal as to the evaluation assigned.  In June 1971, the 
Board granted an increase to 20 percent under Diagnostic Code 
5308 based upon a finding that the residual disability of the 
left hand included painful grip and limitation of extension 
of the ring finger, impairing function and usefulness of the 
left hand in various industrial activities.  

In January 1998, the veteran filed a claim for an increased 
evaluation for his service-connected left hand disorder.  

In February 1998, the veteran underwent VA compensation 
examination of the left hand.  The report of that examination 
revealed the veteran's complaints of sudden onset of 
symptomatology of severe left hand pain and cramps around the 
scar area and the tendons, alleviated by the stretching of 
the fingers.  It was noted, by history, that the veteran had 
not gone to the doctors during the previous year for his hand 
because he was afraid of them.  Examination revealed what 
were described as severe anatomical defects of the dorsum of 
the left hand with palpable carpal bone loss of subcutaneous 
tissue.  On the dorsum of the left hand there was a circular 
scar 6 centimeters in diameter, brownish in color, severely 
tender to palpation with severe loss of subcutaneous tissue 
and loss of muscles.  When the veteran extended his fingers, 
his tendons were very visible.  In terms of functional 
defects, the veteran could touch with the tip of the left 
thumb, the tip of all the fingers of the left hand.  He could 
also touch with the tip of all the fingers of the left hand, 
the median transverse fold of the palm of the left hand.  
With respect to grasping objects, in terms of strength and 
dexterity, the veteran's muscle strength was 4/5 in the left 
handgrip muscles.  Range of motion of the left wrist was 
dorsiflexion and flexion to 35 degrees, with objective 
evidence of severe pain upon all movements of the left wrist.  
Diagnoses were residuals of shell fragment wound to the left 
hand and old fracture of the left third metacarpal bone 
deformity by x-rays of February 17, 1998.  

In October 1999, the veteran underwent a second VA 
examination of the left hand.  Upon review of the medical 
records, the veteran was noted to be right-handed.  The 
veteran reported no medical intervention because of his left 
hand disorder, although he reported difficulty carrying 
letters as a mailman during episodes of acute flare-up.  He 
indicated that he had not been absent as a mailman in the 
last year because of his left-hand condition and referred no 
limitations on his job due to the condition.  He referred no 
left hand pain or symptomatology on the day of the 
examination.  The veteran noted occasional cramps on closing 
the left hand.  Anatomical defects, functional defects, and 
grasping strength were reported to be essentially similar to 
that reported on examination in February 1998.  Range of 
motion of the left wrist was flexion to 60 degrees and 
extension to 55 degrees.  Range of the motion of the left 
index finger, middle finger, ring finger and little finger 
joints was flexion to 100 degrees, and extension to 0 
degrees.  Range of motion of the left thumb in all joints was 
flexion to 100 degrees and extension to 0 degrees with all 
movements pain free.  Diagnoses were residuals of shell 
fragment wound to the left hand, and old fracture of the left 
third metacarpal bone deformity by x-rays of February 17, 
1998.  

In August 1999, the veteran and his spouse appeared and 
testified at a hearing before a hearing officer at the RO.  
The veteran testified to the effect that his left hand 
disorder has worsened.  He asserted that the pain associated 
with his service-connected left hand disorder, and in 
particular his left ring finger, is so severe that it is 
tantamount to the loss of that finger.  He argues that he is 
entitled to an increased evaluation on that basis.  



Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's disability (residuals of a shell fragment wound 
to the left hand) has been rated by the RO under Diagnostic 
Code 5308.  Muscle injuries of the forearm and hands are 
rated under Diagnostic Codes 5307 through 5309.  Diagnostic 
Code 5308 rates the disabilities of Muscle Group VIII, 
muscles arising mainly from external condyle of humerus, 
extensors of carpus, fingers, and thumb, and supinator, which 
affect the extension of wrist, fingers, and thumb and 
abduction of thumb.  See 38 C.F.R. § 4.73.  

For VA rating purposes a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  Handedness for the purpose of a dominant rating 
will be determined by the evidence of record or by testing on 
VA examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69 (2000).

38 C.F.R. § 4.73, Diagnostic Code 5308 (2000), provides for a 
maximum 20 percent evaluation for impairment of nondominant 
Muscle Group VIII, concerning wrist, fingers and thumb 
extension and thumb abduction.  Thus, the veteran is 
currently receiving the maximum schedular evaluation 
available under Diagnostic Code 5308 based upon the 
assessment of a severe impairment of nondominant Muscle Group 
VIII.  

As indicated, muscle Group damage is categorized as mild, 
moderate, moderately severe and/or severe and evaluated 
accordingly.  38 C.F.R. § 4.56.  Severe disability of 
muscles, as in the instant case, is characterized by a 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  History 
and complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:  (A) X-ray evidence 
of minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile.  
(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.  (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  (D) Visible or measurable atrophy.  
(E) Adaptive contraction of an opposing group of muscles.  
(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4) (2000).

Pyramiding, that is the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

The veteran's service-connected left (nondominant) hand 
disorder is manifested by subjective complaints of 
intermittent pain and cramping in the left hand and objective 
findings of palpable carpal bone loss of subcutaneous tissue, 
an old fracture bone deformity in the left third metacarpal 
bone shown by x-ray, loss of muscle at the site of the wound, 
mild weakness (4/5) in left hand grip strength, intermittent 
episodes of severe pain on all motions of the left wrist, and 
a circular scar 6 centimeters in diameter that has been shown 
to be severely tender to palpation, without evidence of 
neurological involvement.  

First, without neurological involvement, consideration of an 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2000), for paralysis of the hand is not for application.  

Second, the objective findings of palpable carpal bone loss, 
the fracture bone deformity, loss of muscle, and mild 
weakness in grip strength are all contemplated by the 
existing rating assessment of a severe impairment of the 
veteran's nondominant Muscle Group VIII.  38 C.F.R. 
§ 4.56(d)(4) (2000).  

Although severe pain on all motions of the left wrist has 
been shown intermittently, the evaluation of the veteran's 
disability under Diagnostic Code 5215 based upon such 
limitation caused by pain, would not afford the veteran a 
higher evaluation since a 10 percent rating is the highest 
available under that Code.  Moreover, because the wrist pain 
symptomatology and that contemplated in a severe muscle 
injury to Muscle Group 5308, which includes the extension of 
the wrist, are clearly duplicative or overlapping, the 
veteran cannot be afforded a separate evaluation based upon 
such wrist pathology.  38 C.F.R. § 4.14.

The veteran has specifically argued that the pain associated 
with his service-connected left hand disorder, and in 
particular his left ring finger, is so severe that it is 
tantamount to the loss of that finger.  He argues that he is 
entitled to an increased evaluation on that basis.  

Under Diagnostic Code 5155, amputation of the ring finger at 
the proximal interphalangeal joint, or proximal thereto, 
without resection of the metacarpal warrants a 10 percent 
rating.  Amputation of the ring finger with metacarpal 
resection (more than one-half of the bone lost) warrants a 20 
percent rating under Diagnostic Code 5155.  Once again, the 
evaluation of the veteran's disability under this Diagnostic 
Code would not afford the veteran a higher evaluation nor 
could the veteran be afforded a separate evaluation based 
upon such finger pathology since the function of the fingers 
are also contemplated in a severe muscle injury to Muscle 
Group 5308 and are clearly duplicative or overlapping.  38 
C.F.R. § 4.14.  

However, the Board finds that the record presents a basis for 
assignment of a separate 10 percent rating for a tender and 
painful scar at the site of the booby trap fragment wound 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  In 
this regard, the Board notes that the veteran underwent a 
split-thickness skin graft at the dorsum of the left hand in 
repair of the wound.  VA examination in February 1998 
revealed that on the dorsum of the left hand there was a 
circular scar 6 centimeters in diameter, brownish in color, 
that was severely tender to palpation.  This symptomatology 
does not overlap with the symptomatology associated with the 
muscle damage upon which the 20 percent rating above is 
based.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds the criteria for a separate 10 percent 
rating under Code 7804 for a symptomatic scar have been met.  
Esteban, 6 Vet. App. at 261-62.

In conclusion, the preponderance of the evidence is found to 
be against an increased schedular evaluation for the 
veteran's service-connected residuals of a shell fragment 
wound to the left (nondominant) hand, with the exception that 
the painful and tender scar found on objective examination at 
the site of the booby trap fragment wound, provides for the 
assignment of a separate 10 percent rating.  38 U.S.C.A. § 
1131, (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.56, 
4.69, 4.73, Diagnostic Codes 5155, 5215, 5308, 7804, 8515 
(2000).

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2000).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's residuals of 
the shell fragment wound of the left hand, but the medical 
evidence reflects that the required manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture for the disorder at issue.  
The veteran has stated repeatedly that he has not sought 
treatment for the disorder, frequent or otherwise, nor is it 
shown that it otherwise so markedly interferes with his 
employment as to render impractical the application of 
regular schedular standards.  For the reasons noted above, 
the Board concludes that the impairment resulting from this 
service-connected disability is adequately compensated by the 
schedular ratings.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.


ORDER


Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the left hand, is denied.

Entitlement to a separate rating of 10 percent, and no 
higher, for the scar on the dorsum of the left hand is 
granted, subject to the provisions governing the payment of 
monetary benefits.


REMAND

In considering the severity of a disability, it is essential 
to trace its medical history.  38 C.F.R. §§ 4.1, 4.2 (2000).  
In this case, a chronological review of that history will be 
helpful in identifying the reasons for the necessity of 
further development.  

Service medical records are silent for any psychiatric 
complaints or diagnosis.  Upon separation examination in 
November 1969, the veteran denied "nervous trouble of any 
sort."  Upon VA psychiatric examination in September 1970, 
the veteran was described as restless during the interview, 
but showed good personal hygiene and was quiet and 
cooperative.  His flow of ideas was adequate; his answers 
were coherent and relevant; there were no disturbances of 
thought process and no disorders of perception.  He slept 
well; his mood was pleasant and affect adequate; his actions 
were appropriate; he was oriented in all three spheres; 
memory was good; he had good insight and judgment, and good 
plans for the future.  The veteran did at times feel 
intranquil but did not know why.  It was noted that he would 
then rest, smoke a cigarette and the feeling would go away.  
At times he felt as if someone was watching him, and he would 
get palpitations.  Following examination, the diagnosis was 
anxiety reaction.  The disability was noted by the examiner 
to be mild.  

In November 1970, the RO granted entitlement to service 
connection for anxiety reaction and assigned a 0 percent 
evaluation for that disorder.  

In January 1998, the veteran filed the current claim for an 
increased (compensable) rating for his service-connected 
psychiatric disorder.  Although the disorder is characterized 
by the RO as an anxiety disorder, in seeking an increase, the 
veteran identified it as post-traumatic stress disorder.  

Upon VA psychiatric examination in February 1998, the veteran 
was noted by history to have been married twice, with three 
children by the first marriage and no children by the second.  
His second wife was noted to have a 15 year old son by a 
previous marriage.  The veteran was noted to have a high 
school education and some college credits.  He was noted to 
have been working in the Post Office as a mailman for more 
than 25 years.  The veteran disclosed that he did not know 
that he was service-connected for a neuropsychiatric 
condition and that he had never had any psychiatric problems 
or treatment.  The veteran acknowledged past use of alcohol 
but indicated having stopped about 15 years prior.  He denied 
the use of drugs.  

Upon examination, the veteran was casually dressed and 
groomed.  He was alert, aware of the interview situation but 
did look tense and rather anxious.  He was noted to be in 
good contact with reality.  He was described as relevant, 
coherent and logical in his answers.  He was not delusional, 
not hallucinating, suicidal or homicidal.  The veteran's 
affect was described as adequate.  His mood was described as 
somewhat tense.  The veteran was oriented in person, place 
and time.  His memory, intellectual functioning, and judgment 
were all deemed adequate.  His insight was described as 
superficial.  The examiner deferred diagnosis until the 
veteran's claims folder could be reviewed.  Following a 
review of the veteran's claims folder, the diagnosis on Axis 
I was anxiety disorder, by history and record only.  The 
Global Assessment of Functioning (GAF) assigned on Axis V was 
85.  

In August 1999, the veteran and his spouse appeared and 
testified at a hearing before a hearing officer at the RO.  
The veteran testified that on one occasion approximately 
three years prior he saw a psychiatrist, Dr. Causade, of Rio 
Piedra.  He stated that he did so because he was not feeling 
well and that he felt a little better afterwards.  He stated 
that the psychiatrist did not give him any medication.  The 
veteran testified further that the characteristics of his 
anxiety disorder are that he gets in a bad mood, does not 
like to be nagged, does not like to be in enclosed places, 
and has nightmares.  When questioned as to whether he has had 
problems at work due to his anxiety disorder, the veteran 
stated that he just ignores it and that his thing is to work.  
He states that he does not go out socially, but that his 
relationship with his spouse is good if she does not nag him.  
He stated that, when he gets anxious, he smokes a lot, or 
that he starts working or engaging in something, which helps 
to lower his anxiety.  He testified that he does not seek 
treatment for his anxiety because he does not like to be in a 
place where he has to be confined.  

At the hearing, the veteran's spouse testified regarding the 
veteran's behavior that she attributed to his anxiety 
disorder.  Her testimony included examples of the veteran's 
reaction to his fears for his safety and the safety of his 
family; his poor bathing and grooming habits; his poor 
temper; and his poor sleep habits.  The veteran's spouse 
noted that the veteran had seen Dr. Causade at the time that 
he was getting divorced from his first wife.  She related 
that Dr. Causade told her that the veteran was severely 
affected emotionally and that he needed therapy.  

Following the hearing, the veteran underwent a second VA 
psychiatric examination in October 1999.  It was noted by 
history that he was not under any psychiatric treatment, nor 
had he ever been.  He was noted to be a postal employee for 
over 29 years.  The veteran was noted to live with his spouse 
and her 16 year old son.  The veteran's subjective complaints 
included only those relative to ears, shoulders, and hands.  
The veteran reported that he was performing his job well.  
Upon examination, he was found to be clean and adequately 
dressed and groomed.  The veteran was described as alert and 
oriented in all three spheres.  His mood was euthymic.  His 
affect exhibited full range.  His attention, concentration 
and memory were described as good.  His speech was clear and 
coherent.  The veteran was not hallucinating, nor was he 
homicidal or suicidal.  His insight and judgment were 
described as fair, while he exhibited good impulse control.  
The veteran was noted to be competent to handle VA funds.  
The resulting diagnosis on Axis I was anxiety disorder, not 
otherwise specified, by record.  The GAF assigned was 85.  

There appears to be a discrepancy in the record in terms of 
how the veteran's disability picture was described at the 
August 1999 hearing before the RO, versus how it was 
described during the two recent VA psychiatric examinations.  
The Board believes therefore, that the veteran's claim cannot 
be fairly decided without attempting to assess which 
disability picture is more representative of his level of 
impairment.  In light of this discrepancy in the record, the 
Board believes that it would be essential to the proper 
disposition of the veteran's claim to afford him another 
psychiatric examination.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

The Board observes further that during his August 1999 
hearing, the veteran identified a private psychiatric 
provider, Dr. Causade, of Rio Piedra, from whom he had 
received psychiatric treatment.  Copies of the records of 
that treatment identified by the veteran have not been sought 
or otherwise obtained.   The Board concludes that the 
veteran's recent medical records should be obtained in order 
to help clarify his disability picture.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

The Board notes further that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated him for his psychiatric 
disability since August 1999, the date of 
the veteran's hearing before the RO.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  
In particular, the RO should seek the 
records of Dr. Causade, of Rio Piedra, 
the psychiatrist identified by the 
veteran at his hearing.  

3.  The RO should then schedule the 
veteran for a psychiatric examination for 
the purpose of ascertaining the extent of 
severity of the veteran's service-
connected anxiety disorder, and all 
service-connected pathology related 
thereto.  All necessary special studies 
or tests are to be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  In particular, the 
examiner should review the hearing 
transcript of the veteran's August 1999 
hearing before the RO.  If there is a 
psychiatric disorder or disorders in 
addition to the service-connected anxiety 
disorder, and this additional disorder or 
disorders produce symptomatology, the 
examiner is requested to differentiate 
which symptoms are attributable to the 
service-connected disability and which 
are not.  If such distinction cannot be 
made, it should be so specified.  As part 
of the examiner's review of the claims 
file, the examiner should take note of 
prior Global Assessment of Functioning 
Scale (GAF) numerical code assignments as 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(Fourth Edition) (DSM-IV), as they relate 
to prior diagnoses.  The examiner should 
then assign a GAF numerical code for the 
service-connected anxiety disorder.  The 
examiner must be requested to express an 
opinion as to the effect of the service-
connected psychiatric disorder on the 
veteran's ability to obtain and retain 
substantially gainful employment.

4.  After completion of any development 
deemed appropriate in addition to that 
specified above, the RO should again 
review the record and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected anxiety disorder.  If the 
benefit requested on appeal is not 
granted to the veteran's satisfaction, 
the RO should issue to the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome.  The veteran need take no action until otherwise 
notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

